Appellate Case: 19-9574    Document: 010110752008                           FILED
                                                        Date Filed: 10/12/2022   Page: 1
                                                                United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                     October 12, 2022
                              FOR THE TENTH CIRCUIT                Christopher M. Wolpert
                          _________________________________            Clerk of Court

  GURJANT SINGH,

        Petitioner,

  v.                                                   Nos. 19-9574 & 22-9505
                                                        (Petitions for Review)
  MERRICK B. GARLAND,
  Attorney General of the United States,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before PHILLIPS, McHUGH, and ROSSMAN, Circuit Judges.
                    _________________________________

       Gurjant Singh, a native and citizen of India, seeks review of a decision by the

 Board of Immigration Appeals (BIA) that dismissed his appeal from a removal order

 entered by an immigration judge (IJ). Singh also seeks review of the BIA’s denial of

 his motion to reopen his immigration proceedings. We deny review of the removal

 order. But we grant review of the order denying Singh’s motion to reopen because




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 19-9574    Document: 010110752008        Date Filed: 10/12/2022     Page: 2



 the BIA relied on an incorrect legal standard to deny it, and we remand to the BIA for

 it to reconsider Singh’s motion under the correct legal standard.

                                     I. Background

       Singh entered the United States in 2018 without valid entry documents. The

 Department of Homeland Security (DHS) issued Singh a notice to appear in

 immigration court, charging him with removability under 8 U.S.C.

 §§ 1182(a)(6)(A)(i) and 1182(a)(7)(A)(i)(I). The notice to appear was dated

 September 27, 2018, and listed the date and time for Singh’s initial removal

 proceedings as “TBD.” No. 19-9574, Admin. R., vol. 2 at 505.

       Singh initially appeared in immigration court on November 8, 2018. In the

 subsequent immigration proceedings Singh “acknowledge[d] the receipt of a

 purported” notice to appear, id., vol. 1 at 76, but contended the notice was “legally

 faulty under [Pereira v. Sessions, 138 S. Ct. 2105 (2018)],” id. at 77. He also

 admitted the allegations in the notice and conceded the charges of removability. But

 he applied for asylum, withholding of removal, and protection under the Convention

 Against Torture (CAT), claiming members of the Congress Party in India persecuted

 him because they opposed his membership in the Shiromani Akali Dal (Mann) Party.

       In connection with his application, Singh submitted a statement and some

 supporting documents. In his statement, Singh asserted members of the Congress

 Party attacked him three times. Singh claimed the first attack took place in May

 2017, when members of the Congress Party waited for him outside a temple and

 “started beating [him] and told [him] to leave [his political] party, otherwise, they

                                             2
Appellate Case: 19-9574    Document: 010110752008         Date Filed: 10/12/2022       Page: 3



 would kill [him].” Id., vol. 2 at 490. Singh claimed the second attack took place in

 November 2017, when members of the Congress Party followed him as he was riding

 his bike, “surrounded [him], and started beating [him]. They hit [him] with a hockey

 stick, a bat, and tore [his] clothes too. They dragged [him] on the road, and . . .

 pressed [his] throat too.” Id. Singh claimed the third attack happened in March

 2018, when members of the Congress Party kidnapped him as he was putting up

 posters for a drug addiction camp. He managed to escape when the car they put him

 in stopped for a railroad track, running away as the kidnappers drove after him and

 shot at him. Singh stated that he tried to make a complaint to the police “but they

 refused to write the complaint because they are under the influence of the ruling

 Congress Party.” Id. at 492.

       One of the supporting documents Singh submitted purported to be a letter from

 a doctor. The letter claimed Singh had been admitted to the hospital for five days in

 May 2017 “with multiple injuries with contusion and bruises,” and again for six days

 in November 2017 “with multiple injuries by police torture.” Id., vol. 1 at 163.

       At his merits hearing, Singh testified about the three alleged attacks. He stated

 that during the November 2017 attack, “[t]hey hit me on the nose and my nose was

 bleeding, and they hit me on the legs with the baseball bats, and they had dragged me

 on the road.” Id. at 99. Regarding the March 2018 attack, he stated:

       [F]irst they beat us up, and then they put us in the car. And in the car,
       there was drugs in a packet and there were—there was money, a stack of
       money, and there was a revolver. And they said, come, join our party



                                             3
Appellate Case: 19-9574    Document: 010110752008        Date Filed: 10/12/2022     Page: 4



        and you’re going to sell these drugs, and this is a weapon so you have
        no fear, and then you would have more money coming in.

 Id. at 106–07. Singh did not testify he had been hospitalized following any of the

 attacks.

        The IJ denied Singh’s asylum “claim based, in part, on an adverse credibility

 finding.” Id. at 2. The IJ found Singh lacked credibility for a few reasons. First, “at

 numerous times,” Singh “was unresponsive to the questions given to him.” Id. at 49.

 “Instead of answering the question, [Singh] wanted to basically state what he wished

 to answer and not the question given to him. That included questions by his counsel,

 questions by the Government, and also from the Court.” Id. Second, the IJ found

 Singh’s testimony about the weapons used in his alleged attacks to be inconsistent

 with his credible fear interview and his written statement. Third, the IJ found

 Singh’s testimony to be inconsistent with the doctor’s letter describing Singh’s

 injuries and hospitalization. And fourth, the IJ noted Singh did not mention seeing

 drugs and stacks of money in the car during the third alleged attack in his credible

 fear interview or his written statement.

        The BIA affirmed the adverse credibility finding because the IJ based it “on

 inconsistencies in the record.” Id. at 2. It discussed the letter “purportedly from a

 medical doctor in India who report[ed] that [Singh] was hospitalized twice due to

 injuries caused ‘by police torture’ for several days.” Id. at 3. And it observed that

 “in testimony at his removal hearing and in testimony at [his] credible fear interview,

 [Singh] omitted any reference to having sought medical treatment for injuries or


                                            4
Appellate Case: 19-9574    Document: 010110752008        Date Filed: 10/12/2022      Page: 5



 torture due to his encounters with the Congress Party members or with the Indian

 police.” Id. (citation omitted). The BIA then affirmed the IJ’s denial of Singh’s

 applications for asylum, withholding of removal, and CAT protection because Singh

 failed to meet his burden of proof with credible evidence.

       Singh petitioned this court for review of the BIA’s order in case No. 19-9574.

 He also filed a motion with the BIA seeking to reopen his case, and he sought an

 abeyance in case No. 19-9574 pending the BIA’s adjudication of the motion to

 reopen. Singh based his motion to reopen on alleged ineffective assistance of

 counsel. The BIA denied Singh’s motion to reopen because Singh failed to show that

 the “discrepancies and omissions” that led to the dispositive adverse credibility

 determination were “linked to the performance of his prior attorney.” No. 22-9505,

 Admin. R., vol. 1 at 100. Singh petitions for review of the BIA’s denial of his

 motion to reopen in case No. 22-9505. We consolidated case No. 19-9574 and case

 No. 22-9505 by order dated February 9, 2022.

                                     II. Discussion

 A. The BIA’s Denial of Singh’s Application for Asylum, Withholding of
    Removal, and CAT Protection

       1. Alleged Defects in the Notice to Appear

       Under applicable regulations, “(1) the filing of a ‘charging document’ creates

 jurisdiction, (2) a charging document consists of a notice to appear, and (3) a notice

 to appear must include the date and time where practicable.” Lopez-Munoz v. Barr,




                                            5
Appellate Case: 19-9574    Document: 010110752008         Date Filed: 10/12/2022    Page: 6



 941 F.3d 1013, 1015 (10th Cir. 2019) (citing 8 C.F.R. §§ 1003.13, 1003.14(a),

 1003.18).

       Singh preserves an argument that because the notice to appear failed to include

 the date and time of his removal proceedings, the IJ lacked jurisdiction to conduct

 them. But Singh concedes, as he must, that under our precedent such a defect does

 “not preclude jurisdiction.” No. 19-9574, Pet’r Opening Br. at 37 (citing

 Lopez-Munoz, 941 F.3d at 1015).

       Singh argues that even if the defects in the notice to appear did not undermine

 the IJ’s jurisdiction, the removal proceedings still should have been dismissed due to

 the defects. Id. at 39 (citing Martinez-Perez v. Barr, 947 F.3d 1273, 1279 (10th Cir.

 2020). In Martinez-Perez, we observed that “the requirements relating to notices to

 appear are non-jurisdictional, claim-processing rules” and that “just as with every

 other claim-processing rule, failure to comply with that rule may be grounds for

 dismissal of the case.” 947 F.3d at 1278–79 (internal quotation marks omitted). But

 Singh did not make this argument to the IJ or the BIA.

       Before the IJ, Singh argued the notice to appear was “legally faulty under

 Pereira,” and stated he “kn[e]w the [BIA’s] position on that.” No. 19-9574,

 Admin. R., vol. 1 at 77 (typeface normalized). Before the BIA, Singh contended that

 the IJ incorrectly stated that he acknowledged receipt of the notice to appear. Singh

 explained that in his proceedings before the IJ he “acknowledged having received a

 ‘purported [notice to appear]’” that was legally faulty under Pereira, and he

 “acknowledged the [BIA’s] position in Matter of Bermudez-Cota, 27 I&N Dec. 441

                                            6
Appellate Case: 19-9574    Document: 010110752008         Date Filed: 10/12/2022    Page: 7



 (BIA 2018), but preserved that jurisdictional issue.” Id. at 10 n.1. He further

 explained he was preserving that same jurisdictional issue before the BIA, and

 “[s]hould a Petition for Review to the 10th Circuit be required,” he would make

 “detailed arguments attacking Bermudez-Cota and urging that court to fully follow

 Pereira.” Id. 1

       Although Singh’s failure to present detailed arguments to the BIA left his

 position murky, the BIA concluded Singh “appear[ed] to challenge the Immigration

 Judge’s jurisdiction in light of Pereira.” Id. at 7 n.1. This is not the argument Singh

 advances in this court—namely, that the IJ should have dismissed the removal

 proceedings because the DHS failed to comply with a mandatory claims-processing

 rule. See No. 19-9574, Pet’r Reply Br. at 9 (“[T]his is a distinct argument from the

 jurisdictional questions implicated by Pereira . . . .”). Under our precedent, “[i]t is

 not enough to go through the procedural motions of a BIA appeal, or to make general

 statements in the notice of appeal to the BIA, or to level broad assertions in a filing

 before the Board.” Garcia-Carbajal v. Holder, 625 F.3d 1233, 1237 (10th Cir. 2010)



       1
          “In Pereira, the Court decided only whether a defective notice to appear had
 interrupted a noncitizen’s continuous presence in the United States.” Lopez-Munoz,
 941 F.3d at 1018. Pereira “did not address . . . whether a defect in the notice to
 appear would preclude jurisdiction over the removal proceedings.” Id. But various
 aliens, including the respondent in Matter of Bermudez-Cota, argued that under
 Pereira’s reasoning, failure to include the time and place of the hearing in a notice to
 appear rendered the notice “defective for all purposes” such that the notice could not
 “vest jurisdiction with the Immigration Judge.” 27 I. & N. Dec. at 443. As noted
 above, this court later “declined to treat Pereira as a limitation on an immigration
 judge’s jurisdiction.” Lopez-Munoz, 941 F.3d at 1018.

                                             7
Appellate Case: 19-9574    Document: 010110752008         Date Filed: 10/12/2022    Page: 8



 (internal quotation marks omitted). Instead, “an alien must present the same specific

 legal theory to the BIA before he or she may advance it in court.” Id. Singh’s

 presentation of an argument for dismissal based on the notice to appear was therefore

 insufficient to preserve the claims-processing argument he seeks to advance in this

 court. See id. at 1238 (“[P]resenting a conclusion or request for relief to the BIA

 isn’t enough to exhaust every potential argument for reaching that conclusion or

 winning that relief.”).

        2. The IJ’s Alleged Bias

        Singh argues the proceedings before the IJ failed to comport with due process

 because the IJ exhibited bias.

        Aliens are “entitled to a full and fair removal hearing that comports with due

 process.” Lucio-Rayos v. Sessions, 875 F.3d 573, 576 (10th Cir. 2017). The right to

 a removal hearing that comports with due process includes the right to “a fair and

 impartial decision-maker.” Id. To prevail on his due process claim, Singh “must

 establish both that he was deprived of due process and that that deprivation

 prejudiced him.” Id. An IJ must recuse if (1) the IJ “has a personal, rather than a

 judicial, bias stemming from an extrajudicial source which resulted in an opinion on

 the merits on some basis other than what the immigration judge learned from . . .

 participation in the case,” (2) the IJ’s judicial conduct demonstrates “such pervasive

 bias and prejudice” that it amounts to “bias against [the] party,” or (3) “the IJ has an

 inherent bias.” Id. (internal quotation marks omitted). We review Singh’s due

 process claim de novo. Id.

                                             8
Appellate Case: 19-9574    Document: 010110752008        Date Filed: 10/12/2022       Page: 9



       Singh argued to the BIA that “the IJ was set on determining [Singh] lacked

 credibility from the beginning, insisting on construing not only [Singh’s] statements,

 but also Counsel’s questions as demonstrating a lack of credibility.” No. 19-9574,

 Admin. R., vol. 1 at 11. To support this argument, Singh cited a single exchange

 where he suggested his father had died from persecution. See id. at 90 (“[Y]our

 father’s deceased. How did he die? . . . The way it has happened to me, the same

 thing happened to my father also.”). The IJ pointed out that Singh had not previously

 asserted a claim of persecution related to his father’s death and noted that making

 such a claim with “no prior basis” could “open[] a door to lack of credibility.” Id. at

 92. Singh later changed his testimony and asserted that his father died of a drug

 overdose.

       In this court, Singh also cites an exchange regarding the type of weapon used

 in the alleged November 2017 attack. In a written statement, Singh had claimed his

 attackers hit him “with a hockey stick, a bat.” Id., vol. 2 at 490. But at the hearing,

 Singh testified they hit him “with the baseball bats.” Id., vol. 1 at 99. The IJ

 expressed skepticism with this testimony, noting that Singh had not mentioned

 baseball bats during his credible fear interview, that he did not “think they play

 baseball in India,” id. at 101, and that “every time—many of these cases, they always

 mention baseball bats,” id. at 102. The IJ also engaged Singh in the following

 exchange regarding the nature of the weapon in question:

       IJ:           “Sir, what kind of devices were these?”



                                            9
Appellate Case: 19-9574    Document: 010110752008         Date Filed: 10/12/2022    Page: 10



        Singh:        “Well, it was the same thing, which was over there
                      baseball and hockey.”

        IJ:           “Okay. What were these devices used for normally, other
                      than attacking you? What are they normally used for?”

        Singh:        “Well, no, mostly the people would keep it in their cars to
                      beat up the people.”

        IJ:           “So people just drive around India carrying around clubs
                      just to beat on people, sir? Do you have one yourself?”

        Singh:        “Yes.”

        IJ:           “Okay. Apparently everyone drives around with a club.”

  Id. at 102–03.

        We conclude that these colloquies do not evince impermissible bias. To be

  sure, they portend the IJ’s ultimate conclusion that Singh did not testify credibly.

  But the IJ grounded his comments in Singh’s testimony and in inconsistencies

  between his testimony and his prior statements. Cf. Liteky v. United States, 510 U.S.

  540, 555 (1994) (“[O]pinions formed by the judge on the basis of facts introduced or

  events occurring in the course of the current proceedings, or of prior proceedings, do

  not constitute a basis for a bias or partiality motion unless they display a deep-seated

  favoritism or antagonism that would make fair judgment impossible.”). We therefore

  agree with the BIA “that the Immigration Judge was not biased and did not pre-judge

  [Singh’s] case, and that [Singh’s] hearing comported with due process.”

  No. 19-9574, Admin. R., vol. 1 at 3. 2


        2
          Because he did not advance them before the BIA, we lack jurisdiction to
  consider Singh’s arguments that (1) the IJ was biased because the immigration court
                                             10
Appellate Case: 19-9574     Document: 010110752008        Date Filed: 10/12/2022     Page: 11



        3. The Adverse Credibility Finding

        In assessing a witness’s credibility, the IJ should consider the totality of the

  circumstances and may base an adverse credibility finding on inconsistencies

  between a witness’s testimony and other evidence in the record. See 8 U.S.C.

  §§ 1158(b)(1)(B)(iii), 1229a(c)(4)(C), 1231(b)(3)(C). “The IJ’s credibility

  assessment is a factual finding, and will ordinarily be given great weight.” Htun v.

  Lynch, 818 F.3d 1111, 1118–19 (10th Cir. 2016) (citation and internal quotation

  marks omitted). “As a factual finding, the IJ’s credibility determination is reviewed

  for substantial evidence and should not be reversed unless the record demonstrates

  that any reasonable adjudicator would be compelled to conclude to the contrary.” Id.

  at 1119 (internal quotation marks omitted). Under the substantial evidence standard,

  “[o]ur duty is to guarantee that factual determinations are supported by reasonable,

  substantial and probative evidence considering the record as a whole.” Uanreroro v.

  Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006) (internal quotation marks omitted);

  see also Diallo v. Gonzales, 447 F.3d 1274, 1283 (10th Cir. 2006) (noting that under

  the substantial evidence standard, this court “may not weigh the evidence, and . . . will

  not question the immigration judge’s or BIA’s credibility determinations as long as

  they are substantially reasonable” (internal quotation marks omitted)). 3


  that the IJ sits in grants asylum to Indian asylum seekers at a lower rate than the
  national average, and (2) the IJ’s manner of questioning deprived him of due process.
  See Garcia-Carbajal, 625 F.3d at 1237.
        3
          The petition for review in case No. 19-9574 is from a single BIA member’s
  brief order under 8 C.F.R. § 1003.1(e)(5). We review that order as the final agency
                                             11
Appellate Case: 19-9574    Document: 010110752008        Date Filed: 10/12/2022     Page: 12



        The BIA found “no clear error in the Immigration Judge’s adverse credibility

  determination insofar as it [was] based on inconsistencies in the record,” citing as an

  example the inconsistencies between Singh’s testimony and the doctor’s letter, which

  Singh submitted in support of his claim. No. 19-9574, Admin. R., vol. 1 at 2–3. The

  BIA noted the doctor reported that Singh “was hospitalized twice due to injuries

  caused ‘by police torture’ for several days in May and November 2017.” Id. at 3

  (quoting id. at 163). But it observed that “in testimony at his removal hearing and in

  testimony at a September 25, 2018, credible fear interview, [Singh] omitted any

  reference to having sought medical treatment for injuries or torture due to his

  encounters with the Congress Party members or with the Indian police.” Id. (citation

  omitted). And it found significance in Singh’s failure to offer a satisfactory

  explanation or additional evidence to overcome this “major discrepancy, which goes

  to the heart of [Singh’s] claim” and “casts doubt on [Singh’s] claim regarding who

  harmed him, as well as when and to what extent he was allegedly harmed.” Id.

  (brackets and internal quotation marks omitted).

        Singh argues “substantial evidence does not support the IJ’s adverse credibility

  finding.” No. 19-9574, Pet’r Reply Br. at 18. To support this argument, Singh



  determination, limiting our review to the issues specifically addressed therein.
  Diallo, 447 F.3d at 1279. And where the BIA affirms the IJ’s credibility
  determination on clear-error review under 8 C.F.R. § 1003.1(d)(3)(i), we consider
  whether substantial evidence supports the reasons the BIA found no clear error in the
  IJ’s credibility determination. See Htun, 818 F.3d at 1118–20; see also Lasu v. Barr,
  970 F.3d 960, 966 (8th Cir. 2020) (“[W]e review the BIA’s clear error determination
  for substantial evidence.”).
                                            12
Appellate Case: 19-9574    Document: 010110752008        Date Filed: 10/12/2022      Page: 13



  asserts the IJ “cherry-picked inconsistencies” and placed insufficient weight on the

  fact that “most of the record indicates consistent testimony by [Singh] throughout the

  asylum process.” Id. He also asserts the IJ placed too much weight on omissions in

  his testimony.

        We reject this argument because “[i]t is not our prerogative to reweigh the

  evidence, but only to decide if substantial evidence supports the agency’s decision.”

  Sidabutar v. Gonzales, 503 F.3d 1116, 1125 (10th Cir. 2007) (brackets and internal

  quotation marks omitted). The BIA noted material discrepancies between Singh’s

  account of the attacks he allegedly suffered and the only other account in the record

  discussing those attacks, the doctor’s letter. That some of the discrepancies sprang

  from omissions in Singh’s testimony does not help Singh’s cause because omissions

  that “defy common sense” can support adverse credibility findings. Ismaiel v.

  Mukasey, 516 F.3d 1198, 1205 (10th Cir. 2008). And it defies common sense for

  Singh to describe the alleged attacks yet fail to mention that two of them had resulted

  in multi-day hospitalizations or that they involved police torture. A reasonable

  adjudicator could base an adverse credibility finding on the discrepancies in the

  record, and we therefore cannot disturb the agency’s finding. See Gutierrez-Orozco

  v. Lynch, 810 F.3d 1243, 1245 (10th Cir. 2016) (“To obtain reversal of factual

  findings, [an alien] must show the evidence he presented was so compelling that no




                                            13
Appellate Case: 19-9574     Document: 010110752008        Date Filed: 10/12/2022    Page: 14



  reasonable factfinder could find as the BIA did.” (internal quotation marks

  omitted)). 4

         4. The BIA’s Rejection of Singh’s CAT Claim

         Singh argues in this court that the IJ erred by failing “to consider evidence in

  the Record that [he] would be tortured upon removal to India,” namely, country

  conditions reports that he submitted. No. 19-9574, Pet’r Opening Br. at 33. But

  Singh did not make this argument to the BIA. He instead argued to the BIA that the

  IJ improperly used these country conditions reports to support its adverse credibility

  determination. See No. 19-9574, Admin. R., vol. 1 at 14–16. Because he did not

  present the failure-to-consider-evidence argument to the BIA, we lack jurisdiction to

  consider it. See Garcia-Carbajal, 625 F.3d at 1237.

  B. The BIA’s Denial of Singh’s Motion to Reopen

         1. Legal Background and Standard of Review

         “Aliens in removal proceedings enjoy a Fifth Amendment right to effective

  representation by their retained counsel.” Molina v. Holder, 763 F.3d 1259, 1263

  (10th Cir. 2014). “In recognition of the right to due process, the [BIA] has decided

  that ineffective assistance of counsel is a valid ground for reopening a deportation

  case in egregious circumstances.” Osei v. INS, 305 F.3d 1205, 1208 (10th Cir. 2002)

  (internal quotation marks omitted). So in Matter of Lozada, 19 I. & N. Dec. 637


         4
          Because he did not advance them before the BIA, we lack jurisdiction to
  consider Singh’s arguments that (1) the IJ applied an improper legal standard in
  determining credibility, and (2) the IJ erred by relying on the doctor’s letter. See
  Garcia-Carbajal, 625 F.3d at 1237.
                                             14
Appellate Case: 19-9574     Document: 010110752008        Date Filed: 10/12/2022     Page: 15



  (B.I.A. 1988), the BIA “created . . . a mechanism for hearing due-process based

  claims of ineffective assistance of counsel.” Osei, 305 F.3d at 1208. Under Matter

  of Lozada, the alien must file a motion to reopen that satisfies certain “procedural

  requirements” 5 and must “show that he was prejudiced by the action or inaction of

  his counsel.” Matter of Compean, 25 I. & N. Dec. 1, 1–2 (B.I.A. 2009) (citing

  Matter of Lozada, 19 I. & N. Dec. at 639–40). “To establish prejudice, an alien must

  show a reasonable likelihood that the outcome would have been different but for the

  attorney’s deficient performance.” Molina, 763 F.3d at 1263 (internal quotation

  marks omitted); see also Matter of Melgar, 28 I. & N. Dec. 169, 171 (B.I.A. 2020)

  (holding that to establish prejudice under Matter of Lozada, an alien must show “a

  reasonable probability” that he or she would have prevailed on the claim “but for” the

  attorney’s mistakes). Where an alien makes the required showing under Matter of




        5
            The procedural requirements are as follows:

        First, the motion should be supported by an affidavit of the allegedly
        aggrieved applicant attesting to the relevant facts. Second, before the
        allegation is presented to the [BIA], the former counsel must be
        informed of the allegations and allowed the opportunity to respond.
        Any subsequent response from counsel, or report of counsel’s failure or
        refusal to respond should be submitted with the motion. Finally, if it is
        asserted that prior counsel’s handling of the case involved a violation of
        ethical or legal responsibilities, the motions should reflect whether a
        complaint has been filed with appropriate disciplinary authorities
        regarding such representation, and if not, why not.

  Osei, 305 F.3d at 1209 n.2 (internal quotation marks omitted).

                                            15
Appellate Case: 19-9574    Document: 010110752008        Date Filed: 10/12/2022    Page: 16



  Lozada, the BIA holds that the alien satisfies the requirements for reopening. See

  Osei, 305 F.3d at 1209–10.

        When the issue of ineffective representation is “raised in a motion to reopen,

  we review the Board’s decision under an abuse-of-discretion standard.” Molina,

  763 F.3d at 1263; see also Mena-Flores v. Holder, 776 F.3d 1152, 1169

  (10th Cir. 2015) (“[W]e consider whether the agency abused its discretion” “[i]n

  rejecting [an alien’s] claim of ineffective representation” brought through a motion to

  reopen.); Galvez Piñeda v. Gonzales, 427 F.3d 833, 838 (10th Cir. 2005) (“We

  review the BIA’s decision on a motion to reopen for an abuse of discretion.” (internal

  quotation marks omitted)). 6 “The BIA abuses its discretion when its decision

  provides no rational explanation, inexplicably departs from established policies, is

  devoid of any reasoning, or contains only summary or conclusory statements.” Qiu v.

  Sessions, 870 F.3d 1200, 1202 (10th Cir. 2017) (internal quotation marks omitted).

  “Moreover, committing a legal error or making a factual finding that is not supported

  by substantial record evidence is necessarily an abuse of discretion.” Id. (brackets

  and internal quotation marks omitted).




        6
          Without addressing this precedent or citing any contrary precedent on point,
  Singh argues for de novo review. We are bound by our precedent that dictates an
  abuse-of-discretion standard of review. See United States v. Lira-Ramirez, 951 F.3d
  1258, 1260–61 (10th Cir. 2020).

                                            16
Appellate Case: 19-9574    Document: 010110752008        Date Filed: 10/12/2022     Page: 17



        2. Application

        Singh argues the BIA committed legal error in denying his motion to reopen

  because it failed to cite or apply the prejudice standard from Matter of Lozada and its

  progeny—i.e., that the alien “show a reasonable likelihood that the outcome would

  have been different,” Molina, 763 F.3d at 1263 (internal quotation marks omitted)—

  and instead applied an elevated standard of prejudice from Matter of F-S-N-, 28 I. &

  N. Dec. 1, 3 (B.I.A. 2020)—i.e., that the alien “overcome” a prior adverse credibility

  determination. We agree.

        The BIA correctly noted that to succeed on his ineffective assistance of

  counsel claim, Singh had to “demonstrate[] that he was prejudiced by the actions of

  his former counsel such that the proceedings were fundamentally unfair.”

  No. 22-9595, Admin. R., vol. 1 at 100. But while the BIA supported this statement

  with a citation to this court’s decision in Mena-Flores, the BIA did not acknowledge

  Mena-Flores’s holding that “the prejudice prong requires a reasonable likelihood that

  the outcome would have been different but for counsel’s deficient performance.”

  776 F.3d at 1169 (internal quotation marks omitted). The BIA instead cited Matter of

  F-S-N- and held that Singh did not “demonstrate that his prior counsel’s performance

  was prejudicial to him” because he had “not overcome the prior adverse credibility

  determination.” No. 22-9505, Admin. R., vol. 1 at 101 (emphasis added).

        The BIA did not elucidate the showing needed to “overcome the prior adverse

  credibility determination.” Id. So we look to the case it relied on, Matter of F-S-N-,

  for guidance. See Berdiev v. Garland, 13 F.4th 1125, 1131–32 (10th Cir. 2021)

                                            17
Appellate Case: 19-9574     Document: 010110752008         Date Filed: 10/12/2022    Page: 18



  (looking to cases cited by the BIA to glean the test it employed where the BIA did

  not “elaborate on the legal standard[] it applie[d]”).

        Matter of F-S-N- did not involve a claim of ineffective assistance of counsel.

  It involved a motion to reopen based on new evidence, and the BIA held that to

  succeed in that case, the alien had to show “the new evidence offered would likely

  change the result in the case.” 28 I. & N. Dec. at 3 (citing INS v. Abudu, 485 U.S. 94,

  110 (1988) and Matter of Coelho, 20 I. & N. Dec. 464, 473 (B.I.A. 1992)). Because

  the alien’s case had been “denied based on an adverse credibility finding,” the BIA

  observed that to meet this standard the alien had to “either overcome the prior

  [adverse credibility] determination or show that the new claim [was] independent of

  the evidence that was found to be not credible.” Id. It followed this remark with a

  footnote that stated: “To rehabilitate a claim that was denied based on an adverse

  credibility finding, [an alien] must present previously unavailable evidence that is

  independent of the prior claim or refutes the validity and finality of the credibility

  determination in the prior proceeding.” Id. at 3 n.3. We read Matter of F-S-N- as

  applying the “would likely change the result” standard when it indicated the alien had

  to “overcome” an adverse credibility finding. Id. at 3.

        Under BIA precedent cited in Matter of F-S-N-, new evidence would not likely

  change the result in the case if the BIA’s “decision on the appeal would be the same

  even if the proffered evidence were already part of the record on appeal.” Matter of

  Coelho, 20 I. & N. Dec. at 473 (emphasis added). In contrast, the “‘reasonable

  likelihood’ standard” that applies to a claim of ineffective assistance of counsel does

                                             18
Appellate Case: 19-9574     Document: 010110752008        Date Filed: 10/12/2022      Page: 19



  not “require an alien to show . . . that he ‘would’ have obtained relief or the outcome

  of the proceeding ‘would’ have been different.” United States v. Aguirre-Tello,

  353 F.3d 1199, 1209 (10th Cir. 2004).

        The BIA applied an incorrect legal standard in deciding whether Singh had

  been prejudiced by his attorney’s alleged ineffective assistance because it required

  him to “overcome” the adverse credibility determination to show prejudice. The BIA

  therefore abused its discretion in denying Singh’s motion to reopen. See Qiu,

  870 F.3d at 1202 (“[C]ommitting a legal error . . . is necessarily an abuse of

  discretion.” (internal quotation marks omitted)). On remand, the BIA should

  consider whether there is “a reasonable likelihood that the outcome would have been

  different but for counsel’s deficient performance.” Mena-Flores, 776 F.3d at 1169

  (internal quotation marks omitted).

  C. Cumulative Error

        Singh argues for the first time in this court that the IJ violated his due process

  rights through cumulative error. Because Singh did not advance this argument before

  the BIA, we lack jurisdiction to consider it. See Garcia-Carbajal, 625 F.3d at 1237.

                                        III. Conclusion

        In case No. 19-9574, we deny Singh’s petition for review. In case

  No. 22 9505, we grant Singh’s petition for review, vacate the BIA’s order denying

  his motion to reopen, and remand to the BIA for it to consider Singh’s motion to

  reopen by applying the correct legal standard consistent with this order and

  judgment.

                                              19
Appellate Case: 19-9574    Document: 010110752008         Date Filed: 10/12/2022   Page: 20



        We deny Singh’s motion to supplement the record in case No. 19-9574 as

  moot because the documents he sought to have included in the record were

  subsequently included in the record in these consolidated cases via the filing of the

  administrative record in case No. 22-9505.


                                               Entered for the Court


                                               Carolyn B. McHugh
                                               Circuit Judge




                                            20